Citation Nr: 1719701	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO. 08-28 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for residuals of a left thigh injury.

2. Propriety of a rating reduction of 20 percent to noncompensable for bilateral hearing loss, effective March 1, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel




INTRODUCTION

The Veteran served on active duty from February 1976 to April 1986 and from July 1988 to August 1992.

This case is before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from December 2005 (thigh) and December 2008 (reduction) rating decisions of the VA Regional Office (RO) in Muskogee, Oklahoma and St. Petersburg, Florida. Jurisdiction of the claims file is currently with the RO in St. Petersburg, Florida. 

This case was initially before the Board in April 2013 and April 2016 when the claims were remanded for further development. Most recently, the claims were remanded in order to afford the Veteran a Travel Board hearing. In an August 2016 statement the Veteran withdrew his request for a Board hearing. The appeal is again before the Board. 

As noted in the April 2013 Board remand, the Veteran's reduction claim stems from a December 2008 rating decision that reduced the rating for the Veteran's service-connected bilateral hearing loss from 20 percent to noncompensable (zero percent). Initially, it is noted that in a June 2007 RO rating decision, the Veteran's 20 percent schedular rating for bilateral hearing loss was proposed to be reduced to noncompensable. In a November 2007 rating decision, the rating was reduced to noncompensable effective from March 1, 2008. The Veteran submitted his notice of disagreement (NOD) in December 2007, placing the issue on appeal to the Board. Later, in an August 2008 letter that lists all service-connected disabilities and their ratings, the RO provided assurance to the Veteran that his hearing loss remained rated 20 percent disabling. The Veteran responded by withdrawing his NOD in September 2008 as to all issues but the left thigh claim; however, shortly thereafter, in September 2008, the RO issued a rating decision and a statement of the case (SOC) informing the Veteran that system errors had improperly restored the 20 percent rating and that the proposed reduction must be made. In September 2008 and in December 2008, the RO issued new rating decisions that again proposed, and reduced, the 20 percent rating to noncompensable effective from March 1, 2009, for bilateral hearing loss. In February 2013, the Veteran's representative asked that the substantive appeal submitted in September 2008 be accepted as a new NOD to the September 2008 rating decision that had informed the Veteran of the prior improper restoration of a 20 percent rating for bilateral hearing loss. Notably, this procedural history would represent a NOD with a proposed reduction rather than the actual reduction in December 2008. However, as the Board recognizes that the Veteran withdrew the initial NOD based on information supplied by the RO at that time indicating that his hearing loss rating was to remain at 20 percent, the Board will consider the NOD as timely filed as to the December 2008 reduction.

The matter of the reduction in the assigned disability rating for the Veteran's service-connected bilateral hearing loss does not necessarily include a claim for an increased rating. See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992) (the issue on appeal is not whether the Veteran is entitled to an increase, but whether the reduction in rating was proper). Accordingly, the Board shall limit its decision here to the propriety of the reduction regarding that disability.


FINDINGS OF FACT

1. The evidence shows that the symptoms associated with the Veteran's residuals of a left thigh injury are at most moderate in nature and are not moderately severe or severe.

2. In a September 2008 rating decision, the Veteran was informed that his 20 percent evaluation for bilateral hearing loss was proposed to be reduced to a noncompensable rating.

3. In a December 2008 decision, the RO reduced the rating for the Veteran's hearing loss from 20 percent disabling to noncompensable effective March 1, 2009.

4. The 20 percent rating had been in effect since July 8, 2005, which was less than 5 years.

5. The evidence at the time of the rating reduction demonstrated that the Veteran's hearing loss disability had improved, bilaterally.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for residuals of a left thigh injury have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.73, Diagnostic Code (DC) 5315 (2016).

2. The reduction of the rating for bilateral hearing loss from 20 percent to noncompensable effective March 1, 2009, was proper. 38 U.S.C.A. §§ 1155, 5112, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.105(e), 3.159, 3.344, 4.85, DC 6100, 4.86 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). There is no indication in this record of a failure to notify. See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

With respect to the Veteran's rating reduction claim, there are specific notice requirements, found in 38 C.F.R. § 3.105(e)-(i), which are applicable to reductions in ratings. 38 C.F.R. § 3.105(e) sets forth procedural requirements for reductions in disability compensation ratings. When a reduction is anticipated, the beneficiary must be notified of the proposed reduction, with notice of the reasons for the proposed reduction. Further, the beneficiary must be allowed a period of at least 60 days to submit additional evidence to show that the rating should not be reduced. After the allotted period, if no additional evidence has been submitted, final rating action will be taken and the rating will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating expires. 38 C.F.R. § 3.105(e).

When the procedures of 38 C.F.R. § 3.105(e) are applicable, VA must comply with those provisions rather than the notice and duty provisions in the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002). See, e.g., Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Brown v. Brown, 5 Vet. App. 513 (1993); Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997) (defining evidence which may be used in such determinations). As noted above, the requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability rating from 20 percent to noncompensable for the Veteran's service-connected bilateral hearing loss were properly carried out by the RO. 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. § 5103A(c)(2). All records pertaining to the conditions at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)). In this case, the Veteran has indicated no such records and all pertinent records have been obtained. Although the Veteran stated that there were outstanding audiological records at Sears, in a September 2008 response Sears indicated that there were no available records. Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, Social Security Administration (SSA) records and the Veteran's written assertions. The Board has additionally reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file. 

With respect to his claim for an increased rating for his left thigh, the Veteran was afforded VA examinations in September 2005, February 2007, April 2008, and March 2015. The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95. Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's residuals of a left thigh injury since his most recent VA examination. The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim. The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disabilities under the applicable rating criteria.

With respect to his rating reduction claim for bilateral hearing loss, the Veteran was provided VA examinations in February 2007, September 2008, and November 2008. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the VA examinations obtained in this case are adequate, as they are predicated on a review of the Veteran's medical history as well as on audiological examination and fully address the rating criteria that are relevant to rating the disability in this case.

A Court or Board remand confers upon the Appellant the right to compliance with that order. Stegall v. West, 11 Vet. App. 268, 271 (1998). As already noted, the matter was remanded in April 2013 and April 2016. All the remand actions were accomplished, and the Board finds that there has been substantial compliance with the Remands. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims. Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 4.1 (2016). Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). The Board should consider only those factors contained in the rating criteria. Massey v. Brown, 7 Vet. App. 204 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016). When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016).

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2016). However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code. Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's residuals of a left thigh injury are currently rated as 10 percent disabling under 38 C.F.R. § 4.73, Diagnostic Code (DC) 5315. This diagnostic code provides for a noncompensable rating when the disability is slight, a 10 percent rating when the disability is moderate, a 30 percent rating when the disability is moderately severe, and a 40 percent rating when the disability is severe. 38 C.F.R. § 4.73, DC 5315.

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement. 38 C.F.R. § 4.56 (c). Further, a muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions. 38 C.F.R. § 4.55 (a).

Section 4.56 gives guidance on how to interpret the level of disability in muscles for rating purposes; however, this language is generally directed at gunshot or fragment woods, neither of which is applicable in this case. See 38 C.F.R. § 4.56. Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe. See 38 C.F.R. § 4.56 (d) (2016). A slight disability of muscles stems from a simple wound of a muscle without debridement or infection. 38 C.F.R. § 4.56(d)(1)(i). It heals with good functional results, is superficial, results in minimal scarring, and shows no impairment of function or retained metallic fragments. 38 C.F.R. § 4.56(d)(1)(i)-(iii). There are no cardinal signs of muscle disability. 38 C.F.R. § 4.56(d)(1)(ii). 

A moderate muscle disability would result from a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection. There should be service department records or other evidence of in-service treatment for the wound, reflecting consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles. Objectively, a moderate muscle disability would reveal small or linear entrance and (if present) exit scars, indicating short track of missile through muscle tissue, some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side. 38 C.F.R. § 4.56 (d)(2) (2016).

A moderately severe muscle disability results from a through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring. Service or other records should show hospitalization for a prolonged period for treatment of wound, reflect consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, reveal evidence of inability to keep up with work requirements. Objective examination should reveal entrance and (if present) exit scars indicating track of missile through one or more muscle groups. In addition, there are indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side. Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment. 38 C.F.R. 4.56 (d)(3) (2016).

Finally, severe muscle disability occurs when there was a through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring. Records should show hospitalization for a prolonged period for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements. Objective evidence of severe muscle disability includes ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track. Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area. Muscles swell and harden abnormally in contraction. Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function. Additional signs of severe muscle disability, when present, include: X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile; and induration or atrophy of an entire muscle following simple piercing by a projectile. 38 C.F.R. 4.56 (d)(4) (2016).

The Veteran's service treatment records show he incurred a muscle injury to his left thigh in September 1982. An October 1982 treatment record noted that the Veteran had experienced a blunt trauma with a hematoma in his lateral left thigh. It was noted that he had a resolving hematoma and necrosis of the left thigh. 

The Veteran underwent a VA examination in September 2005. The VA examiner stated that the Veteran had suffered a contusion to the posterior left thigh in service with no penetrating injuries. He noted reports by the Veteran that he feels that he had bone and nerve damage with residual loss of strength, fatigue easier than normal, impairment of coordination, weakness, and pain. The Veteran also reported residual complications of adhesion of the scar to the bone, and stated that it affects his work requirements because he is unable to sit or stand for very long. 

An examination at that time noted a normal gait. The Veteran reported that he did not use any assistive devices such as crutches, braces, or canes. The VA examiner noted that muscle group XIII had 5/5 strength. No exit or entry wounds were noted regarding this injury. The examiner stated that there was no loss of fascia, muscle substance, impairment of tone, lowered endurance, or impairment of coordination. It was noted that the muscle injury did not affect the body part it controls and there was no muscle herniation. No gross clinical evidence of tendon damage, bone damage, joint damage, or nerve damage was observed. A neurological examination of the lower extremities was described as normal. The Veteran was diagnosed with a left thigh strain.

The Veteran underwent an additional examination in February 2007. The VA examiner noted that in service a torpedo had fallen on the left side of the Veteran's body. The Veteran reported constant pain and that he treats his pain with Lortab and Gabapentin. The Veteran reported pain in his left thigh that travels into the lower back. The Veteran's gait was described as normal. He did not require an assistive device for ambulation. The VA examiner noted that the muscle group involved was XIII but there was no muscle wound present. Palpation of the muscle revealed loss of deep fascia and loss of muscle substance. There were no signs of lowered endurance or impaired coordination. Strength was graded at 5. It was noted that the muscle injury did not affect the function of the particular body part it controls and there was no muscle herniation. The muscle injury was noted to not involve any tendon, bone, join or nerve damage. An examination of the right and left femurs was normal. The Veteran was diagnosed with a status post left thigh injury from a contusion with residuals of decreased and painful range of motion of the left hip and a slight indented area of the left upper thigh. 

The Veteran was once again evaluated in an April 2008 VA examination. It was noted that the Veteran had experienced a left thigh muscle injury and lateral and anterior femoral cutaneous nerve injury in a torpedo accident. It was noted that a torpedo that was being loaded onto a submarine pinned him against the ship for about 30 minutes. The examiner stated that there had been no long standing damage to the left thigh musculature but the Veteran did suffer trauma to the lumbar spine during that incident as well as damage to the left femoral cutaneous nerve. It was noted that the trauma from being pinned against the side of a submarine during a loading accident of torpedoes resulted in a wound which was mostly a contusion and did not warrant any surgery. It was noted that there was no through and through injury, and that there were no associated bone, tendon or muscle herniation injuries. The VA examiner noted no loss of deep fascia or muscle substance.

In a neurological examination completed at that time, the examiner noted that in the in-service crush injury to the left thigh the Veteran had suffered significant loss of function of the left femoral cutaneous nerve in both the lateral and anterior branches. It was noted that this had not resulted in any motor dysfunction there but had caused numbness of most of the anterior and lateral aspects of the left thigh region. He was diagnosed with a left ulnar nerve injury and left femoral cutaneous nerve of left upper thigh. In a spine examination completed at that time, the Veteran was diagnosed with lumbar spine degenerative joint disease and radiculopathy on the left with some superficial decreased sensation in the L4-5 dermatome region on the left lower extremity. The Board notes that the Veteran is separately service-connected for degenerative joint disease of the lumbar spine with low back pain and left lumbar radiculopathy; this issue is not on appeal. 

The Veteran underwent an additional VA examination in March 2015. The Veteran reported an indentation of his left thigh. He stated that he has a burning sensation going down the left leg. Pain was noted on the left lateral thigh. Muscle strength testing of the left hip was normal, with no reduction in muscle strength. No muscle atrophy was observed. The VA examiner noted no other pertinent physical findings, complications, conditions, signs or symptoms related to any conditions related to his left thigh injury. No scars were noted. The Veteran did not report the use of assistive devices. An MRI of the spine reflected a mild L4-5 left side stenosis secondary to shallow disc protrusion which may irritate the exiting L4 nerve root. The examiner stated that the Veteran's left thigh disability did not impact his ability to perform any type of occupational task. 

In a March 2015 muscle injury VA examination it was noted that the Veteran did not have a penetrating muscle injury, such as a gunshot or shell fragment wound. It was noted that he had a non-penetrating muscle injury. An indentation in his leg was observed. The VA examiner noted that the Veteran did not have any known fascial defects or evidence of fascial defects associated with any muscle injuries. It was noted that his injury did affect muscle substance or function in that there was some impairment of the muscle tonus. No cardinal signs and symptoms were observed. The VA examiner opined that the Veteran's muscle injury would not impact his ability to work, such as resulting in an inability to keep up with work requirements due to muscle injuries. She stated that the Veteran's current degree of impairment would be mild to moderate. She noted that the Veteran has an indentation of the thigh measuring 0.2 cm deep and 4 cm long x 2. She noted that there is no limitation of the left hip which could be attributed to his previous injury but more so his low back disability which radiates down his left leg. An X-ray from 2011 shows no bony abnormality of the left hip joint. 

For the Veteran to be entitled to an increased rating to 20 percent under Diagnostic Code 5315, the evidence must show that he has a moderately severe disability. There should be indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side. Tests of strength and endurance compared with the sound side should demonstrate positive evidence of impairment in order for the Veteran's injury to qualify as "moderately severe."

Here, notwithstanding the Veteran's complaints of left thigh pain, the evidence of record reflected normal muscle strength in September 2005, February 2007, and March 2015 examinations. There was no evidence of loss of deep fascia or muscle substance on examination in September 2005 and April 2008. Although a March 2015 VA examiner noted no fascial defects associated with the Veteran's muscle injury, she did note that the Veteran had some impairment of the muscle tonus. Additionally a February 2007 VA examiner noted loss of deep fascia and loss of muscle substance, although it was noted that the muscle injury did not affect the function of the particular body part it controls. Significantly, the March 2015 examiner specifically noted that the current degree of impairment would be mild to moderate in nature. The March 2015 VA examiner's opinion of a moderate disability, at most, is deemed highly probative as to the severity of the Veteran's residuals of a left thigh injury. 

While the Veteran has complained of pain in his left thigh, pain is encompassed by the relevant rating criteria shown in the requirements for a moderate muscle injury under 38 C.F.R. § 4.56. Therefore, the Veteran is not entitled to a rating higher than 10 percent based on pain on use. While the Veteran may believe that his residuals of a left thigh injury are more than moderate in degree, based on the objective findings, his disability picture does not most nearly approximate the next-higher rating.

The Board has considered whether the Veteran is entitled to separate ratings for any other manifestations associated with this disability. See Esteban v. Brown, 6 Vet. App. 259 (1994). As noted above, the Veteran is already separately service-connected for his degenerative joint disease of the lumbar spine with low back pain and left lumbar radiculopathy; he has not perfected an appeal as to the rating assigned, so this issue is not before the Board at this time. Additionally, although noting that the Veteran's range of motion of the left hip has been reduced, the March 2015 VA examiner specifically related this limitation of motion to his service-connected low back disability, not his residuals of a left thigh muscle injury. The Board thus finds that separate ratings under any other alternative diagnostic codes are simply not warranted.

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible for his residuals of a left thigh injury, he has not submitted evidence of unemployability, or claimed to be unemployable due to this service-connected disability. The Board notes that the Veteran is in receipt of a 100 percent disability rating for his service-connected posttraumatic stress disorder (PTSD). He is additionally in receipt of SSA benefits due to a primary psychiatric disability. When the Veteran filed a claim for TDIU in April 2010, he listed his PTSD, back pain, and depression as the service-connected disabilities that prevent him from securing or following any substantially gainful occupation. Further, at the March 2015 VA muscle examination it was noted that the Veteran's muscle injury did not impact his ability to work. Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised. See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

With respect to his increased rating claim, the Board has considered whether an extraschedular rating under 38 C.F.R. § 3.321 is warranted. The Board finds that the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology. The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). A veteran may also be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. See Johnson v. Shinseki, 26 Vet. App. 237, 246 (2013) (en banc). However, in this case, the evidence of record, including lay statements, does not indicate any effect caused by a combination of the disability on appeal and any other service-connected disability that is not already specifically contemplated by the individually assigned ratings. As the Veteran has not raised the issue of extraschedular rating due to the combined effects of his service-connected disabilities, and this issue is not raised by the evidence of record, further discussion of an extraschedular rating based upon the combined effect of multiple conditions is not necessary. 

III. Reduction

In December 2005, the RO granted an increased rating of 20 percent for the Veteran's service-connected bilateral hearing loss, effective July 8, 2005. This increase was based on an August 2005 VA examination. His puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
35
40
45
LEFT
25
15
20
35
35

The Veteran's average puretone threshold was 35 decibels in the right ear and 26 decibels in the left ear. Speech recognition scores using the Maryland CNC word list were 72 percent for the right ear and 52 percent for the left ear. 

The Veteran underwent an additional VA examination in February 2007. The VA examiner noted complaints by the Veteran of a decreased ability to hear or understand. His puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
55
55
55
LEFT
15
20
30
40
45

The Veteran's average puretone threshold was 50 decibels in the right ear and 34 decibels in the left ear. Speech recognition scores using the Maryland CNC word list were 90 percent for the right ear and 94 percent for the left ear. 

The Veteran was again evaluated in a September 2008 VA examination. He reported difficulty hearing the telephone ring and stated that he has to turn up the volume on the television. At that time, his puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
35
45
50
LEFT
15
15
25
40
40

The Veteran's average puretone threshold was 37.5 decibels in the right ear and 30 decibels in the left ear. Speech recognition scores using the Maryland CNC word list were 96 percent for the right ear and 96 percent for the left ear. 

The Veteran most recently underwent a VA examination to assess the severity of his hearing loss in November 2008. The Veteran reported that he turns up the television and radio and cannot hear speech. His puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
35
45
50
LEFT
20
15
25
40
40

The Veteran's average puretone threshold was 37.5 decibels in the right ear and 30 decibels in the left ear. Speech recognition scores using the Maryland CNC word list were 84 percent for the right ear and 84 percent for the left ear. 

In September 2008, the RO proposed to reduce the evaluation for the Veteran's bilateral hearing loss from 20 percent to noncompensable, effective March 1, 2008. In a December 2008 rating decision, the RO reduced the disability evaluation from 20 percent to noncompensable, effective March 1, 2009. The Veteran maintains that his 20 percent rating should not have been reduced.

Where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons. The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.

Unless otherwise provided, if additional evidence is not received within that period, final rating action will be taken, and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires. 38 C.F.R. § 3.105(e); see also 38 U.S.C.A. § 5112(b)(6).

The Veteran was sent a notice letter of the proposed reduction dated in October 2008. Such communication fully detailed the proposal to reduce his disability evaluation and apprised him that he had 60 days to submit additional evidence to show that a reduction was not appropriate. Evidence was submitted and considered, and the reduction was implemented in a December 2008 rating decision, effective March 1, 2009. Given the chronology of the process described above, the Board finds that the RO complied with the due process procedures required under 38 C.F.R. § 3.105(e) for reducing the Veteran's disability rating by notifying him of his rights and giving him an opportunity for a hearing and time to respond.

The Board must next address whether the reduction was warranted. A Veteran's disability rating may not be reduced unless the evidence demonstrates that an improvement in the disability has occurred. See 38 U.S.C.A. § 1155. Additionally, in certain rating reduction cases, the recipients of VA benefits are to be afforded greater protections. These additional protections apply in cases involving ratings that have continued for long periods of time at the same level (that is, five years or more); for ratings in effect for fewer than five years, reduction is warranted if the evidence shows improvement of the condition. See 38 C.F.R. § 3.344 (2016).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C.A. § 1155. Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder. 38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3. If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results. Lendenmann v. Prinicipi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from noncompensable to 100 percent. To evaluate the degree of disability of service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness. See 38 C.F.R. § 4.85, Diagnostic Code 6100.

Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation for hearing impairment based on a combination of the percent of speech discrimination and the puretone threshold average. 38 C.F.R. § 4.85(b). Table VIa (Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average) is used to determine a Roman numeral designation for hearing impairment based only on puretone threshold average. Table VIa is used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86. 38 C.F.R. § 4.85(c).

When the puretone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86(a). When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86(b).

In this case, the 20 percent evaluation for the Veteran's bilateral hearing loss was assigned based on August 2005 VA examination results. Applying the examination results to Table VI, the Veteran had level IV hearing in the right ear and level VI hearing in the left ear, which corresponds to a 20 percent evaluation. An exceptional pattern of hearing impairment was not shown during that examination.

The Veteran's 20 percent evaluation was in effect for less than 5 years. As noted above, additional procedural safeguards are set forth in 38 C.F.R. § 3.344 for ratings in effect for five years or more. These protections are not for application in this case as the Veteran's 20 percent rating was in effect for less than four years. 

In general, the RO's reduction of a rating must have been supported by the evidence on file at the time of the reduction. Pertinent post-reduction evidence favorable to restoring the rating, however, also must be considered. In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued. See Hohol v. Derwinski, 2 Vet. App. 169 (1992).

The Veteran's 20 percent evaluation was reduced based on the findings of the February 2007 and September 2008 VA examinations. Applying the February 2007 VA examination results to Table VI, the Veteran had level II hearing in the right ear, and level I hearing in the left ear, which corresponds to a noncompensable evaluation. An exceptional pattern of hearing impairment was not shown at that time.

Similarly, applying the results of the September 2008 VA examination to Table VI, the Veteran had level I hearing in the right ear and level I hearing in the left ear, which also corresponds to a noncompensable evaluation. An exceptional pattern of hearing impairment was once again not shown.

An even more recent November 2008 VA audiological examination reflected level II hearing bilaterally, which continues to support a finding that a noncompensable evaluation is warranted.

In considering whether improvement is demonstrated, the Board acknowledges the Veteran's complaints that his hearing impairment has worsened. The Veteran is competent to describe his perceived hearing difficulties and that he has been fitted with hearing aids. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). These reports, however, are not considered sufficient to outweigh the objective testing of record. Indeed, the recent examinations show a consistent and marked improvement in speech discrimination, bilaterally. 

A mechanical application of the audiometric findings on VA examinations in February 2007, September 2008 and November 2008 does not demonstrate entitlement to a compensable evaluation for hearing loss, much less the previously assigned 20 percent evaluation. On review, the evidence at the time of the reduction as well as the subsequent VA examination shows that the Veteran's hearing loss disability has indeed improved.

The Veteran's complaints of difficulty hearing and recognizing words are clearly contemplated by the rating criteria, and consideration of restoration on an extraschedular basis is not warranted. See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In summary, the record demonstrates that the procedural requirements for a reduction in rating have been met as specified under the provisions of 38 C.F.R. § 3.105(e), and the preponderance of the competent findings substantiates that the reduction in rating from 20 percent to noncompensable for bilateral hearing loss was warranted. The medical evidence on file at the time of the RO's decision to reduce the rating corresponds to this determination. Therefore, the appeal for restoration of a 20 percent rating for that specific disorder must be denied. The preponderance of the evidence is unfavorable to the claim, and under these circumstances the benefit-of- the- doubt doctrine does not apply. See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

A rating in excess of 10 percent for residuals of a left thigh injury is denied.

The reduction of the rating for bilateral hearing loss from 20 percent to noncompensable effective March 1, 2009, was proper, and the appeal as to this issue is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


